■— Determination unanimously confirmed, without costs. Memorandum: .In confirming we point out that the Human Rights Appeal Board is without statutory authority to reverse a decision of the State Division of Human Rights “in the interests of justice” (Executive Law, ;§ 297-a, subd. 7). However, this case is unlike the usual appeal in which it is claimed that the appeals board substituted its (judgment on the merits for that of the division (see Matter of New York Tel. Co. v. Wethers, 36 A D 2d 541, affd. 30 N Y 2d 791; Long Is. R. R. Co. v. New York State Div. of Human Rights, 42 A D 2d 857). Here the evidence contained in the record before the appeals hoard, particularly the division’s subsequent order reopening the case, demonstrates that the division’s original order dismissing the complaint without a hearing must be reversed (see Mayo v. Hopeman Lbr. & Mfg. Co., 33 A D 2d 310, 313). (Notice of motion to reverse order of appeal board remitting case to State Division.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Goldman, JJ.